UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHARA M. CALIXTE,

                                  Plaintiff,

                      -against-
                                                                  1:20-CV-1062 (JMF)
 THE CITY OF NEW YORK; NEW YORK
                                                                ORDER OF SERVICE
 CITY HUMAN RESOURCES
 ADMINISTRATION; JOHN DOE SECURITY
 GUARD; JANE ROE SECURITY GUARD,

                                  Defendants.

JESSE M. FURMAN, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983 and the Americans

with Disabilities Act of 1990. Her claims arise from her arrest and detainment by security guards

employed at the New York City Human Resources Administration’s office at 12 West 14th Street,

in New York, New York. Plaintiff sues the City of New York, the New York City Human

Resources Administration (“HRA”), and two unidentified security guards employed at the HRA’s

office at 12 West 14th Street, in New York, New York. The Court construes Plaintiff’s complaint

as asserting additional claims under state law.

       By order dated March 4, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).

       For the reasons discussed below, the Court dismisses Plaintiff’s claims against the HRA.

The Court directs service on the City of New York, and directs the Corporation Counsel of the

City of New York to assist Plaintiff in identifying the unidentified defendants and their service

addresses.
                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

                                          DISCUSSION

A.     HRA

       The Court must dismiss Plaintiff’s claims against the HRA because an agency of the City

of New York, like the HRA, is not an entity that can be sued. N.Y. City Charter ch. 17, § 396

(“[A]ll actions and proceedings for the recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of any agency, except where

otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

Tatum v. City of New York, No. 19-CV-2581, 2019 WL 1877385, at *1 (S.D.N.Y. Apr. 26, 2019)

(the HRA is not a suable entity); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 395

(S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       The Court therefore dismisses Plaintiff’s claims against the HRA.

B.     Service on the City of New York

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123

                                                  2
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that a summons and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a

summons and the complaint on the City of New York until the Court reviewed the complaint and

ordered that a summons be issued for that defendant. The Court therefore extends the time to

serve the City of New York until 90 days after the date that a summons for that defendant is

issued. If the complaint is not served on the City of New York within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on the City of New York through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for that defendant. The Clerk of Court is further instructed to

issue a summons for the City of New York, and deliver to the Marshals Service all of the

paperwork necessary for the Marshals Service to effect service on that defendant.

C.      Unidentified defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying unidentified defendants and their service addresses. 121 F.3d 72, 76 (2d Cir. 1997).

In the complaint, Plaintiff supplies sufficient information to permit the HRA to provide the

                                                   3
identities and service addresses of the unidentified defendants (“John Doe Security Guard” and

“Jane Roe Security Guard”) who, on December 21, 2017, were employed at the HRA’s office at

12 West 14th Street, in New York, New York, and who handcuffed Plaintiff and escorted her out

of that office. It is therefore ordered the Corporation Counsel of the City of New York, who is the

attorney for and agent of the HRA, must ascertain the identities and service addresses of the

unidentified defendants. The Corporation Counsel must provide this information to Plaintiff and

the Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended

complaint naming the newly identified defendants and listing those defendants’ service

addresses. The amended complaint will replace, not supplement, Plaintiff’s original complaint.

An amended complaint form that Plaintiff should complete is attached to this order. Once

Plaintiff has filed an amended complaint, the Court will screen it and, if necessary, issue an order

directing service on the newly identified defendants.

        Plaintiff must notify the Court if her address changes, and the Court may dismiss this

action if Plaintiff fails to do so.

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package. 1

        The Court dismisses Plaintiff’s claims against the New York City Human Resources

Administration.




        1
            Plaintiff has consented to electronic service of Court documents. (ECF 3.)

                                                   4
       The Court also directs the Clerk of Court to issue a summons for the City of New York,

complete a USM-285 form with the service address for the City of New York, and deliver all

documents necessary to effect service on the City of New York to the U.S. Marshals Service.

       The Court further directs the Clerk of Court to mail a copy of this order and the

complaint to the Corporation Counsel of the City of New York at 100 Church Street, New York,

New York 10007.

       An amended complaint form is attached to this order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 9, 2020
           New York, New York

                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                 5
               DEFENDANT AND SERVICE ADDRESS

The City of New York
Law Department
100 Church Street
New York, New York 10007
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
